Title: From John Adams to Charles Love, Jr., 16 April 1800
From: Adams, John
To: Love, Charles, Jr.



Sir
Philadelphia April 16 1800.

Your poem on the death of Gen Washington, I have received with much pleasure. For this acceptable present, accept of my thanks. There is in it, if I have not loss all my taste, a real genius & genuine spirit of poetry. There is not only imagination, but invention & judgment. Such a talent is worth cultivating, for although a poet is born, he must be bred—though nature is indispensible, yet art & labor must be added. The imitation of the style & phraseology of Milton, is obvious & not unhappy. The versification is in some places negligent & wants labor. The heart which appears in it is pure & amiable in a high degree.
I wish you all happiness as well as success in your addresses to the muses & with much esteem / Sir your obliged & humble servant

